Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 23, 2019

The Court of Appeals hereby passes the following order:

A20A0292. KEVIN POWELL v. THE STATE.

        In 2012, Kevin Powell was convicted of one count of armed robbery, three
counts of aggravated assault, five counts of false imprisonment, one count of
possession of a firearm during the commission of a felony, and one count of
possession of a firearm by a first offender probationer. This Court affirmed Powell’s
convictions in an unpublished opinion. See Case No. A17A2065 (affirmed Feb. 28,
2018). In April 2019, Powell filed a motion in arrest of judgment. On May 7, 2019,
the trial court dismissed Powell’s motion, and Powell filed this appeal on August 9,
2019.
        Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because this appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Here, Powell filed his notice of appeal 94 days after the trial court’s order was
entered.
    Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/23/2019
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.